Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-4-2002

Chadwick v. Janecka
Precedential or Non-Precedential: Precedential

Docket No. 02-1173




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Chadwick v. Janecka" (2002). 2002 Decisions. Paper 788.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/788


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed December 4, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 02-1173

H. BEATTY CHADWICK

v.

JAMES JANECKA, WARDEN, DELAWARE COUNTY
PRISON; THE DISTRICT ATTORNEY OF COUNTY OF
DELAWARE; THE ATTORNEY GENERAL OF THE STATE

OF PENNSYLVANIA

v.

BARBARA JEAN CROWTHER CHADWICK,
       (Intervenor in District Court)

BARBARA JEAN CROWTHER CHADWICK,
       Appellant

ON APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

District Court Judge: Honorable Norma L. Shapiro
(D.C. No. 00-cv-01130)

Argued: May 24, 2002

Before: ALITO, MCKEE, and WALLACE,* Circuit Ju dges.

(Opinion Filed: December 4, 2002)
_________________________________________________________________

* The Honorable J. Clifford Wallace, Senior Judge of the United States
Court of Appeals for the Ninth Circuit, sitting by designation.




       ALBERT MOMJIAN
       NANCY WINKELMAN (Argued)
       KEVIN C. McCULLOUGH
       STEPHEN A. FOGDALL
       Schnader Harrison Segal &
        Lewis, L.L.P.
       1735 Market Street, Suite 3800
       Philadelphia, PA 19103

       Counsel for Appellants

       THOMAS S. NEUBERGER (Argued)
       Thomas S. Neuberger, P.A.
       2 East Seventh Street, Suite 302
       Wilmington, DE 19801

       ANNA M. DURBIN
       PETER GOLDBERGER
       50 Rittenhouse Place
       Ardmore, PA 19003

       Co-Counsel for Appellee

       D. MICHAEL FISHER
       WILLIAM H. RYAN, JR.
       ROBERT A. GRACI
       AMY ZAPP
       Office of Attorney General
       16th Floor, Strawberry Square
       Harrisburg, PA 17120

       Counsel for Amicus Curiae
       Pennsylvania Office of Attorney
       General

OPINION OF THE COURT

ALITO, Circuit Judge:

This appeal was taken from an order granting a petition
for a writ of habeas corpus filed by Mr. H. Beatty Chadwick
under 28 U.S.C. S 2254. The petitioner has applied eight
times to the courts of Pennsylvania and six times to the
federal district court for release from incarceration for civil

                                 2


contempt for refusing to comply with an order in a
matrimonial proceeding directing him to pay over $2.5
million into an escrow account. In the present case, the
District Court concluded that the petitioner had exhausted
state remedies even though he had not applied to the
Pennsylvania Supreme Court for review of the adverse
decision of the Superior Court. In the view of the District
Court, it was sufficient that the petitioner subsequently
submitted a habeas petition to the Pennsylvania Supreme
Court in its original jurisdiction pursuant to 42 Pa. Cons.
Stat. S 721. With respect to the merits of the present
proceeding, the District Court accepted the state courts’
repeated findings that the petitioner is able to comply with
the order directing him to pay the funds into escrow, but
the District Court nevertheless held that the length of
petitioner’s confinement -- then almost seven years --
meant that the contempt order had lost its coercive effect
and that confinement for civil contempt was no longer
constitutional. On appeal, the petitioner defends that
decision of the District Court but does not contest the state
courts’ findings that he is able to comply with the
underlying order but simply refuses to do so. We reverse.

I.
In November 1992, Mrs. Barbara Chadwick filed for
divorce in the Delaware County (Pennsylvania) Court of
Common Pleas. During an equitable distribution conference
in February 1993, Mr. Chadwick informed the state court
and Mrs. Chadwick that he had unilaterally transferred
$2,502,000.00 of the marital estate to satisfy an alleged
debt to Maison Blanche, Ltd., a Gibraltar partnership.

It was later discovered that (1) one of the principals of
Maison Blanche had returned $869,106.00 from Gibraltar
to an American bank account in Mr. Chadwick’s name and
that these funds had then been used to purchase three
insurance annuity contracts; (2) $995,726.41 had been
transferred to a Union Bank account in Switzerland in Mr.
Chadwick’s name; and (3) $550,000.00 in stock certificates
that the petitioner claimed he had transferred to an
unknown barrister in England to forward to Maison
Blanche had never been received. The state court then

                                3


entered a freeze order on the marital assets on April 29,
1994.

In May 1994, Mr. Chadwick redeemed the annuity
contracts and deposited the funds in a Panamanian bank.
After a hearing on July 22, 1994, the court determined that
Mr. Chadwick’s transfer of the money was an attempt to
defraud Mrs. Chadwick and the court. At that time, the
court ordered petitioner to return the $2,502,000.00 to an
account under the jurisdiction of the court, to pay
$75,000.00 for Mrs. Chadwick’s attorney’s fees and costs,
to surrender his passport, and to remain within the
jurisdiction. Mr. Chadwick refused to comply, and Mrs.
Chadwick thereafter filed a petition to have him held in civil
contempt. Mr. Chadwick failed to appear at any of the three
contempt hearings, but his attorney was present. The court
found Mr. Chadwick in contempt of the July 22, 1994,
order and issued a bench warrant for his arrest.

After learning of the bench warrant, Mr. Chadwick fled
the jurisdiction but was arrested and detained on April 5,
1995. The state court determined that Mr. Chadwick had
the present ability to comply with the terms of the July 22,
1994, order and set bail at $3,000,000. Mr. Chadwick
could have been released from custody either by posting
bail or by complying with the July 22, 1994, order. To date,
he has done neither.

Since his confinement, Mr. Chadwick has applied eight
times to the state courts1 and six times to the federal court2
_________________________________________________________________

1. The state petitions include: (1) an emergency petition for release,
which was denied by the Court of Common Pleas and affirmed by the
Superior Court; (2) six state habeas petitions, all of which were denied;
and (3) a petition for release from imprisonment or, in the alternative,
house arrest, which was denied. See Appellant’s Br. at 8-12.
2. The federal petitions include: (1) an emergency motion for injunctive
relief pursuant to 42 U.S.C. S 1983, which was denied because
abstention was appropriate under the doctrine of Younger v. Harris, 401
U.S. 37 (1971); (2) an emergency motion pursuant to 42 U.S.C. S 1983,
which was denied, or, in the alternative, habeas corpus under 28 U.S.C.
S 2241, which was dismissed for failure to exhaust state remedies; (3) a
third federal habeas petition, which was denied for failure to exhaust
state remedies; (4) a petition for reconsideration of the dismissal of the

                                4


to gain release from incarceration. After the trial court
denied his sixth state habeas petition, the Superior Court
affirmed the decision on April 23, 1997, stating:

       Instantly, appellant cites to the fact that he has been
       incarcerated since April 5, 1995. He claims the length
       of his incarceration, his age, poor health, inability to
       pursue his career and repeated hearings where he has
       refused compliance suggests that there is no possibility
       that he will comply with the order. Appellant admits
       that no court in this jurisdiction has adopted this test
       and we will not do so here. While it seems reasonable
       that at some point a temporal benchmark should be
       adopted to determine when contempt incarceration
       becomes impermissibly punitive we think that it is for
       our high court to make such a determination.

Chadwick v. Janecka, No. 00-CV-1130, 2000 U.S. Dist.
LEXIS 21732, at *14-15 (E.D.Pa. Dec. 11, 2000) (internal
citation omitted). Despite the Superior Court’s invitation
that the petitioner ask the Pennsylvania Supreme Court to
decide the point at which incarceration for contempt
becomes punitive, the petitioner did not file an allocatur
petition in the state supreme court.

Later, on July 18, 1997, petitioner filed another petition
for federal habeas relief, which was dismissed for failure to
exhaust state court remedies. The District Court wrote:

       Although Mr. Chadwick has forfeited his right to seek
       Supreme Court review of the Superior Court’s April 23,
       1997 denial of his sixth state habeas petition, see
       Pa.R.App.P. 1113(a) (petition for allowance of appeal
       must be filed within 30 days of order), he would not be
       barred from filing a seventh state habeas petition
       based on his present confinement of approximately
       thirty-seven months. Under Pennsylvania law, Mr.
_________________________________________________________________

third federal habeas petition, which was also denied for failure to
exhaust state remedies; (5) a fourth federal habeas petition, which was
also denied for failure to exhaust state remedies; and (6) a fifth federal
habeas petition, which is the basis of this appeal. See Appellant’s Br. at
12-13.

                                5
       Chadwick can file a seventh state habeas petition in
       the Court of Common Pleas and exhaust his appellate
       remedies, see 42 Pa.Cons.Stat.Ann. S 931, or petition
       directly in the Supreme Court, which has original
       jurisdiction over habeas corpus proceedings. See 42
       Pa.Cons.Stat.Ann. S 721(1). But unless the issues
       presented in the federal habeas petition have all been
       first presented to the Supreme Court, the district court
       may not exercise jurisdiction. See Lambert, 134 F.3d at
       515 (requiring "complete exhaustion"); Swanger, 750
F.2d at 295 (raising claim before Supreme Court in
       petition for allowance of appeal satisfies exhaustion
       requirement).

Chadwick v. Andrews, No. 97-4680, 1998 WL 218026, at *5
(E.D.Pa. April 30, 1998) (emphasis added). Because Mr.
Chadwick had not sought review in the Pennsylvania
Supreme Court on the issue presented in his federal
petition, that petition was dismissed.

In September 1999, Mr. Chadwick filed a pro se
Application for Leave to File Original Process (his seventh
state habeas action) with the Pennsylvania Supreme Court.
Mrs. Chadwick sought permission to intervene, and
opposed the application and the state habeas petition. In a
per curiam order dated February 8, 2000, the Pennsylvania
Supreme Court granted the request to file original process
and the request to file an answer, but the court denied the
petition for habeas corpus.

On March 2, 2000, Mr. Chadwick filed the instant
petition for federal habeas relief. The District Court granted
that petition on January 3, 2002, but stayed its order for
30 days to "allow appeal and application for further stay of
this court’s order to the appellate court." Chadwick v.
Janecka, No. 00-1130, 2002 U.S. Dist. LEXIS 10, at *27
(E.D.Pa. Jan.3, 2002). Mrs. Chadwick took this timely
appeal. By order dated January 31, 2002, we granted Mrs.
Chadwick’s motion for a stay pending appeal. The United
States Supreme Court thereafter denied Mr. Chadwick’s
Application for Enlargement and to Vacate Stay.

II.

The first issue we must address is whether Mrs.
Chadwick has standing to proceed on appeal. Mr. Chadwick

                                6


argues that because Mrs. Chadwick was an intervenor in
the District Court, she lacks Article III standing. He further
argues that, because the respondents -- the warden, the
Delaware County District Attorney, and the Attorney
General of the Commonwealth -- did not appeal, we do not
have jurisdiction to entertain this appeal.

The United States Supreme Court has stated that"an
intervenor’s right to continue a suit in the absence of the
party on whose side the intervention was permitted is
contingent upon a showing by the intervenor that he fulfills
the requirements of Art[icle] III." Diamond v. Charles, 476
U.S. 54, 68 (1986). Under Article III of the United States
Constitution, the judicial power extends only to"Cases" and
"Controversies." As noted in Vermont Agency of Natural
Resources v. United States ex rel. Stevens, 529 U.S. 765,
771 (2000):

       a plaintiff must meet three requirements in order to
       establish Article III standing. See, e.g., Friends of Earth,
       Inc. v. Laidlaw Environmental Services (TOC), Inc. , 528
U.S. 167, 180-181, 120 S. Ct. 693, 145 L. Ed. 2d 610
       (2000). First, he must demonstrate "injury in fact" -- a
       harm that is both "concrete" and "actual or imminent,
       not conjectural or hypothetical." Whitmore v. Arkansas,
       495 U.S. 149, 155, 109 L. Ed. 2d 135, 110 S. Ct. 1717
       (1990) (internal quotation marks and citation omitted).
       Second, he must establish causation -- a "fairly . . .
       traceable" connection between the alleged injury in fact
       and the alleged conduct of the defendant. Simon v.
       Eastern Ky. Welfare Rights Organization, 426 U.S. 26,
       41, 48 L. Ed. 2d 450, 96 S. Ct. 1917 (1976). And third,
       he must demonstrate redressability -- a "substantial
       likelihood" that the requested relief will remedy the
       alleged injury in fact. Id.

See also, e.g., Valley Forge Christian College v. Americans
United For Separation of Church & State, 454 U.S. 464, 472
(1982); In re Grand Jury, 111 F.3d 1066, 1071 (3d Cir.
1997).

We have little difficulty concluding that Mrs. Chadwick
meets all of these requirements here. First, Mrs. Chadwick
clearly has suffered and continues to suffer an injury in

                                7


fact that is both "concrete" and "actual," "not conjectural or
hypothetical." Mr. Chadwick has placed a substantial sum
of money beyond the reach of the state court before whom
the matrimonial case is pending. If the decision of the
District Court is affirmed, Mr. Chadwick will be released
from jail and will be relieved of the pressure to return this
money for equitable distribution. Second, Mrs. Chadwick’s
injury is unquestionably traceable to Mr. Chadwick’s
refusal to comply with the state court order under which he
is being held. The District Court’s order would erase the
effect of the state court order requiring the return of the
funds and would significantly reduce Mrs. Chadwick’s
share of the marital estate. Third, Mrs. Chadwick’s injury
may be redressed by a favorable decision here. A reversal of
the District Court’s order granting Mr. Chadwick’s petition
would require him to remain in prison until he returns the
$2.5 million to the state court for later distribution.

In arguing that Mrs. Chadwick lacks standing, the
petitioner relies principally on Diamond v. Charles, 476 U.S.
54 (1986), but that case is easily distinguishable. The
Diamond case involved a constitutional attack on an Illinois
statute restricting abortions. Id. at 56. Diamond, a
pediatrician, successfully moved to intervene in the District
Court, based on his conscientious objection to abortion and
his status as a pediatrician and the father of a minor
daughter. Id. at 66. When the District Court permanently
enjoined provisions of the statute and the Court of Appeals
affirmed, the State of Illinois did not appeal to the Supreme
Court, but Diamond did. Id. at 62-63. The Court held that
Diamond could not maintain the appeal as the sole
appellant because he lacked Article III standing. Id. at 64-
71. Noting that Illinois, by not appealing, had accepted the
decision that its statute was unconstitutional, the Court
observed that even if it upheld the statute, Diamond, a
private citizen, could not compel the state to enforce it. Id.
at 64-65. In addition, the Court explained, Diamond could
not establish that he had or would suffer injury in fact. Id.
at 65-71. Diamond argued that if the statute were upheld,
there would be fewer abortions and greater demand for his
services as a pediatrician, but the Court dismissed this
argument as speculative. Id. at 66. The Court likewise
rejected Diamond’s contention that he had standing

                                8


because of his interest in the standards of medical practice
relating to abortion. Id. at 66-67. The Court stated that
Diamond’s abstract interest in the issue of abortion could
not substitute for the concrete injury demanded by Article
III. Id. In response to Diamond’s claim of standing as the
father of a minor daughter, the Court noted that the
validity of the parental notification provision of the statute
was not at issue in the appeal and Diamond had not
provided factual support to show that the provisions that
were at issue threatened him with any concrete injury. Id.
at 67. Finally, the Court held that Diamond could not
assert any constitutional rights of unborn fetuses and that
the award of fees against him in the District Court could
not "fairly be traced to the Illinois Abortion Law." Id. at 70.

Other than the fact that Diamond and Mrs. Chadwick are
both intervenors, the two cases have little in common. Mrs.
Chadwick, as noted, has a direct financial interest: she
wants Mr. Chadwick to produce a very substantial sum of
money in which she claims a share. By contrast, Diamond’s
claim that upholding the Illinois law would result in more
live births and thus increase his income as a pediatrician
was highly speculative and an obvious makeweight.
Diamond was a classic case of an attempt to litigate an
abstract legal issue; the present case involves a concrete
monetary interest.

Mr. Chadwick argues, however, that Mrs. Chadwick has
no concrete injury at stake because "even if she were
somehow to secure a reversal of the district court’s order,
the respondents would still be required to release Mr.
Chadwick, because they did not appeal." Appellee’s Br. at
21. We reject this highly technical argument and find
Martin-Trigona v. Shiff, 702 F.2d 380 (2d Cir. 1983),
instructive on the question whether someone other than the
legal custodian of a prisoner may appeal an adverse
decision in a habeas proceeding. In Martin-Trigona, a
bankruptcy judge ordered a debtor imprisoned for civil
contempt when he refused to submit to examination by the
trustees. Id. at 381. The debtor filed a petition for a writ of
habeas corpus, the District Court granted the motion, and
the trustees appealed. Id. The Second Circuit held that the
trustees were the real parties in interest because"[t]hey

                                9


ha[d] a legitimate interest in seeing to it that Martin-
Trigona testifie[d] to the location of certain assets, books,
and records that are necessary to the administration of the
estates." Id. at 386. Because the trustees’ interests were
sufficiently affected by the District Court’s order, the
Second Circuit held that the trustees had standing to
appeal even though they were not the custodian of the
debtor. Id.; Cf. United States ex rel. Thom v. Jenkins, 760
F.2d 736 (7th Cir. 1985) (private party who prosecuted
contempt proceedings against judgment debtor was
respondent and appellee on appeal of debtor’s habeas
petition following jailing for contempt). Martin-Trigona is
analogous to the case at bar because Mrs. Chadwick-- like
the trustees -- is the party who has "a legitimate interest in
seeing to it," 702 F.2d at 386, that Mr. Chadwick returns
a substantial portion of the marital estate to the court. We
find the decision in Martin-Trigona to be persuasive.

The only case cited by Mr. Chadwick in support of his
position is far afield. In Carter v. Rafferty , 826 F.2d 1299,
1303-04 (3d Cir. 1987), the District Court granted habeas
petitions filed by two prisoners who had been tried and
convicted together in state court. The habeas respondents
appealed, but their notice of appeal "specifically limited
itself to the order releasing [one of the prisoners]." Id. at
1303. Noting that what was then Rule 3(c) of the Federal
Rules of Appellate Procedure3 required that a notice of
appeal "designate the judgment, order, or part thereof
appealed from," the Court held that it lacked jurisdiction to
consider the portion of the District Court’s judgment
relating to the other prisoner because the appellants had
failed to specify that they were appealing that part of the
judgment. Id. at 1304. Thus, Carter does not stand for the
proposition that only the person with the keys to the jail
has standing to appeal an order granting a writ of habeas
corpus. Rather, Carter holds that only the portions of an
order specified in a notice of appeal may be challenged in
the appeal. We accordingly hold that Mrs. Chadwick has
Article III standing to pursue the present appeal. We have
considered all of Mr. Chadwick’s standing arguments, and
we find them to be devoid of merit.
_________________________________________________________________

3. See current Fed. R. App. Proc. 3(c)(1)(B).

                                10
III.

Mrs. Chadwick argues that Mr. Chadwick did not
exhaust all available state court remedies before presenting
his claims to the federal court in his habeas petition. See
28 U.S.C. S 2254(b)(1). Mrs. Chadwick makes two
exhaustion arguments. First, she argues that Mr. Chadwick
did not fairly present to the Pennsylvania Supreme Court
the same claims that he raised in his federal habeas
petition. See Picard v. Connor, 404 U.S. 270, 275-76 (1971).
Specifically, Mrs. Chadwick urges reversal because the
period of confinement listed in Mr. Chadwick’s application
for leave to file original process before the Pennsylvania
Supreme Court -- "over 50 months" (i.e., four years and
two months) -- and the period of confinement for which the
District Court granted habeas -- "nearly seven years" -- are
not the same. Second, Mrs. Chadwick argues that Mr.
Chadwick’s application for leave to file original process did
not fairly present the claims to the Pennsylvania Supreme
Court where, although it has original jurisdiction in habeas
matters,4 the Pennsylvania Supreme Court will ordinarily
refer habeas petitions to the appropriate lower court, unless
there exists "imperative necessity or apparent reason why
expedition is desirable or required." See Commonwealth ex
rel. Paylor v. Claudy, 366 Pa. 282, 287 (1951).

Although Mrs. Chadwick would have us decide the
question of exhaustion, we decline to do so here because,
under the Antiterrorism and Effective Death Penalty Act of
1996 ("AEDPA"), Pub. L. 104-132, 110 Stat. 1214 (enacted
April 24, 1996), we may deny a habeas petition on the
merits even though state remedies may not have been
exhausted. See 28 U.S.C. S2254(b)(2); see also
Pennsylvania ex rel. Craig v. Maroney, 348 F.2d 22, 33 (3d
Cir. 1965); In re Ernst, 294 F.2d 556, 561-62 (3d Cir.
1961).
_________________________________________________________________

4. Pennsylvania statutes state that "[t]he Supreme Court shall have
original but not exclusive jurisdiction of all cases of . . . Habeas corpus."
42 Pa. Cons. Stat. S 721.

                                11


IV.

A.

Turning to the merits,5 we must first address the proper
scope of review in this case. The parties dispute whether
the standard of review set out in 28 U.S.C. S 2254(d)
applies here.6

Relying on Everett v. Beard, 290 F.3d 500, 507-08 (3d
Cir. 2002); Appel v. Horn, 250 F.3d 203, 209-12 (3d Cir.
2001); and Hameen v. Delaware, 212 F.3d 226, 248 (3d
Cir. 2000), Mr. Chadwick argues that 28 U.S.C. S 2254(d) is
inapplicable in this case because the "state supreme court,
after accepting Mr. Chadwick’s original habeas corpus
petition for adjudication on its merits, denied relief without
any statement of reasons at all." Appellee’s Br. at 33.
According to Mr. Chadwick, under these circumstances, 28
U.S.C. S 2254(d) "simply does not apply." Appellee’s Br. at
33. We reject this argument, which is contrary to Supreme
Court precedent and misinterprets our court’s prior
decisions.

Under 28 U.S.C. S 2254(d)(1)(emphasis added), if a state
prisoner’s habeas claim "was adjudicated on the merits in
State court proceedings," our standard of review is narrow:
we may not reverse "unless the adjudication of the claim
. . . resulted in a decision that was contrary to, or involved
_________________________________________________________________

5. After our decision reversing the decision of the District Court was
filed, Mr. Chadwick filed a petition for rehearing that substantially
elaborated on certain points raised in his original brief, and the panel
received an answer to the petition pursuant to our Internal Operating
Procedure 9.5.2. Both panel rehearing and rehearing en banc have been
denied, but the panel believes that it is appropriate to respond to certain
points addressed in the petition for rehearing. Rather than issuing a
separate opinion sur denial of panel rehearing, this opinion has been
amended in order to integrate that discussion into the related discussion
in the original opinion.

6. We review de novo the District Court’s legal conclusions, including its
application of the standards of review imposed by AEDPA. See Banks v.
Horn, 271 F.3d 527, 531 (3d Cir. 2001). If a District Court has a proper
occasion to make findings of fact, they are reviewed for clear error. See
Love v. Morton, 112 F.3d 131, 133 (3d Cir. 1997).

                                12


an unreasonable application of, clearly established Federal
Law . . . ." In Hameen, we held that the petitioner had
properly exhausted the claim that his Eighth Amendment
rights had been violated because two of the aggravating
circumstances found to support the death penalty were
duplicative. 212 F.3d at 246-47. We concluded, however,
that the Delaware Supreme Court "did not pass on[the
petitioner’s] Eighth Amendment constitutional duplicative
aggravating circumstances argument, even though it had
the opportunity to do so." Id. at 248. Accordingly, the
Hameen panel held that this claim had not been
"adjudicated on the merits in State court proceedings" and
that the restrictive standard of review in 28 U.S.C.
S 2254(d)(1) did not apply. 212 F.3d at 248.

Appel followed Hameen, stating that"when, although
properly preserved by the defendant, the state court has
not reached the merits of a claim thereafter presented to a
federal habeas court, the deferential standards provided by
AEDPA . . . do not apply." 250 F.3d at 210. The Appel panel
held that the petitioner had properly presented in the state
courts a claim of the constructive denial of counsel but that
the state courts had misconstrued the claim as one of the
ineffective assistance of counsel. Id. at 210-12. Observing
that "[t]he two claims, of course, are different," id. at 210,
the panel held that the constructive denial claim had not
been decided by the state courts and that the restrictive
standards of S 2254(d) did not apply. Id . at 211.

Finally, the Everett court, relying on Hameen, 290 F.3d at
508, held that the S 2254(d) standards did not apply
because the state courts had not adjudicated the
petitioner’s properly exhausted claim that his Sixth
Amendment right to the effective assistance of counsel had
been violated but instead had decided only that his rights
under state law had not been abridged. See id . at 516.

Hameen, Appel, and Everett stand for the proposition
that, if an examination of the opinions of the state courts
shows that they misunderstood the nature of a properly
exhausted claim and thus failed to adjudicate that claim on
the merits, the deferential standards of review in AEDPA do
not apply. Hameen, Appel, and Everett did not deal with

                                13


summary dispositions -- but Weeks v. Angelone , 528 U.S.
225 (2000), did.

In Weeks, the petitioner "presented 47 assignments of
error in his direct appeal to the Virginia Supreme Court."
528 U.S. at 231. The state supreme court rejected number
44 without explanation. Reviewing this claim, the Fourth
Circuit recognized that the AEDPA standards do not apply
when a state court has not adjudicated a claim on the
merits, Weeks v. Angelone, 176 F.3d 249, 258 (4th Cir.
1999), but the Fourth Circuit held that "[w]here, as here,
the state supreme court has adjudicated a claim on the
merits but has given no indication of how it reached its
decision, a federal habeas court must still apply the AEDPA
standards of review." Id. at 259. Applying those standards,
the Fourth Circuit denied the application for a certificate
and dismissed the habeas petition.

The United States Supreme Court reviewed the claim set
out in assignment of error 44 and affirmed. See 528 U.S. at
231. After explaining why there had been no constitutional
violation, the Court wrote:

        Because petitioner seeks a federal writ of habeas
       corpus from a state sentence, we must determine
       whether 28 U.S.C. S 2254(d) precludes such relief. The
       Court of Appeals below held that it did. 176 F.3d, at
       261. We agree. Section 2254(d) prohibits federal
       habeas relief on any claim "adjudicated on the merits
       in State court proceedings," unless that adjudication
       resulted in a decision that was "contrary to, or involved
       an unreasonable application of, clearly established
       Federal law, as determined by the Supreme Court of
       the United States." 28 U.S.C. SS 2254(d) and (1) (1994
       ed., Supp. III). For the reasons stated above, it follows
       a fortiori that the adjudication of the Supreme Court of
       Virginia affirming petitioner’s conviction and sentence
       neither was "contrary to," nor did it involve an
       "unreasonable application of," any of our decisions.
528 U.S. at 237. Thus, the Supreme   Court clearly held that
the S 2254(d) standards apply when   a state supreme court
rejects a claim without giving any   "indication of how it
reached its decision." 176 F.3d at   259.

                                14


Needless to say, if Hameen, Appel, and Everett conflict
with Weeks, the former must give way, but we see no such
conflict. Hameen, Appel, and Everett govern when the
opinion of a state court reveals that it did not adjudicate a
claim; Weeks applies when a claim is rejected without
explanation. In the present case, the Pennsylvania Supreme
Court rejected Chadwick’s claim on the merits without
explanation. Weeks is therefore the governing precedent,
and S 2254(d) must be applied.

B.

Under 28 U.S.C. S 2254(d), a federal court may grant
habeas relief only if the state court’s decision was"contrary
to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme
Court of the United States," id. S 2254(d)(1), or was "based
on an unreasonable determination of the facts in light of
the evidence presented in the State court proceeding," id.
S 2254(d)(2).7 Moreover, a state court’s factual findings are
"presumed to be correct," and the habeas petitioner carries
the "burden of rebutting the presumption of correctness by
clear and convincing evidence." 28 U.S.C. S 2254(e)(1).

In Williams v. Taylor, 529 U.S. 362, 405-06 (2000),
Justice O’Connor wrote in her controlling opinion that a
state court ruling is "contrary to" clearly established
Supreme Court precedent for the purposes of S 2254(d)(1)
"if the state court applies a rule that contradicts the
governing law set forth in [the Supreme Court’s] cases," or
"if the state court confronts a set of facts that are materially
indistinguishable from a decision of [the Supreme Court]
and nevertheless arrives at a result different from[its]
precedent." A state court decision is an "unreasonable
application"8 of Supreme Court precedent if it "identifies the
_________________________________________________________________

7. The District Court agreed with all of the factual findings of the state
courts, stating that "[t]he record below clearly demonstrates that the
state court findings were not erroneous. This court is convinced that Mr.
Chadwick has the present ability to comply with the July 22, 1994
order." Chadwick v. Janecka, No. 00-1130, 2002 U.S. Dist. LEXIS 10, at
*19 (E.D.Pa. Jan. 3, 2002). Therefore, no S 2254(d)(2) inquiry is
necessary here.
8. It has been argued that a state court may unreasonably apply clearly
established Supreme Court precedent by unreasonably refusing to

                                15
correct governing legal rule from [the Supreme] Court’s
cases, but unreasonably applies it to the facts of the
particular state prisoner’s case." Williams v. Taylor, 529
U.S. 362, 407 (2000) (O’Connor, J., concurring) (controlling
opinion). When making the "unreasonable application"
inquiry, the federal habeas court should ask "whether the
state court’s application of clearly established federal law
was objectively unreasonable." Id. at 409 (emphasis added);
see also Matteo v. Superintendent, SCI Albion, 171 F.3d
877, 891 (3d Cir. 1999) (en banc) (stating the test to be
"whether the state court decision, evaluated objectively and
on the merits, resulted in an outcome that cannot
reasonably be justified [under existing Supreme Court
precedent]") (emphasis added).

In urging this Court to affirm the District Court’s
decision, Mr. Chadwick argues that the state courts failed
to recognize that his confinement has ceased to be coercive
and that, as a consequence, he cannot be held in custody
any longer unless he is convicted and sentenced for
criminal contempt. We disagree and hold that the state
courts’ decision -- denying habeas relief because Mr.
Chadwick has the present ability to comply with the court
order -- was neither contrary to nor an unreasonable
application of "clearly established Federal Law, as
determined by the Supreme Court of the United States." 28
U.S.C. S 2254(d)(1).

1.

To determine whether a contempt order is civil or
criminal, Supreme Court jurisprudence requires an
examination of the "character and purpose" of the sanction
imposed. See International Union v. Bagwell, 512 U.S. 821,
_________________________________________________________________

extend a legal principle to a new context. Ramdass v. Angelone, 530 U.S.
156, 165 (2000); Williams v. Taylor, 529 U.S. 362, 408 (2000); Marshall
v. Hendricks, 307 F.3d 36, 51 n.2 (3d Cir. 2002). For present purposes,
we assume the validity of this subset of the concept of unreasonable
application. In discussing the concept of unreasonable applications in
this opinion, we intend our remarks to refer to all types of unreasonable
application, including the unreasonable failure to extend.

                                16


827 (1994); Gompers v. Buck’s Stove & Range Co. , 221 U.S.
418, 441 (1911). Civil confinement "is remedial, and for the
benefit of the complainant," Gompers, 221 U.S. at 441,
whereas criminal confinement "is punitive, to vindicate the
authority of the court." Id. The Bagwell Court identified the
"paradigmatic coercive, civil contempt sanction" as

       involv[ing] [the] confin[ement][of] a contemnor
       indefinitely until he complies with an affirmative
       command such as an order "to pay alimony, or to
       surrender property ordered to be turned over to a
       receiver, or to make a conveyance." 221 U.S. at 442
       . . . . In these circumstances, the contemnor is able to
       purge the contempt and obtain his release by
       committing an affirmative act, and thus " ‘carries the
       keys of his prison in his own pocket.’ " Gompers, 221
U.S. at 442.

512 U.S. at 828 (emphasis added) (citations omitted).
Conversely, the Bagwell Court observed,"a fixed sentence
of imprisonment is punitive and criminal if it is imposed
retrospectively for a ‘completed act of disobedience,’ such
that the contemnor cannot avoid or abbreviate the
confinement through later compliance." Id. at 828-29
(citations omitted). Thus, Bagwell seems to permit a
contemnor who has the ability to comply with the
underlying court order to be confined until he or she
complies, and if this reading is correct, Bagwell directly
contradicts the decision of the District Court in the present
case.

Mr. Chadwick, however, urges us not to take Bagwell at
face value. He contends that the phrase "indefinitely until
he complies" in Bagwell does not mean"permanently and
without other recourse." Pet. for Rehearing at 4. Instead, he
maintains that "[t]he word ‘indefinitely’ is apparently used
in its most precise sense, to mean ‘with no pre-determined
ending date’ . . . ." Pet. for Rehearing at 4 n.4. We have no
quarrel with this definition, but this understanding of the
term "indefinitely" does not explain away the critical
statement in Bagwell that a civil contemnor may be
confined "indefinitely until he complies." 512 U.S. at 828
(emphasis added).

                                17


The meaning of the statement in Bagwell that a
contemnor may be held "indefinitely until he complies" is
perfectly clear. The phrase "until he complies" sets the
point in time when confinement must cease. The term
"indefinitely" describes the length of confinement up to that
point, namely, a period "having no exact limits," WEBSTER’S
THIRD NEW INTERNATIONAL DICTIONARY 1147 (1971), because the
end point (the time of compliance) cannot be foretold. Mr.
Chadwick’s contrary interpretation -- that "indefinitely
until he complies" means "indefinitely until he complies or
it becomes apparent that he is never going to comply" -- is
insupportable. And even if that were a reasonable
interpretation, the petition would still lack merit because in
order to win it is not enough for Mr. Chadwick to show that
his reading is reasonable; he must show that his reading is
"clearly established" in Supreme Court precedent. 28 U.S.C.
S 2254(d)(1).

In an effort to show that his position is "clearly
established" in Supreme Court case law, Mr. Chadwick
turns to Maggio v. Zeitz, 333 U.S. 56 (1948), which he
interprets to mean that a civil contemnor who is able to
comply with the underlying court order but simply will not
do so must eventually be released. In making this
argument, Mr. Chadwick relies almost entirely on two
sentences in the Maggio opinion, but when that opinion is
read in its entirety and with the context of the case in
mind, it is apparent that the opinion does not support Mr.
Chadwick’s position. As we will explain, Maggio focuses on
the question of ability to comply, not willingness to comply
-- and Mr. Chadwick’s ability to comply has not been
challenged in the present proceeding and is not at issue.

Maggio is a procedurally complicated case, 9 but for
_________________________________________________________________

9. Maggio was the principal of a bankrupt camera shop. 333 U.S. at 58.
The bankruptcy trustee asked the referee to order Maggio to turn over
cameras and camera equipment that he had allegedly taken from the
business. Id.; In re Luna Camera Services, 157 F.2d 951, 953 (2d Cir.
1946). To obtain such an order, the trustee was supposed to prove by
clear and convincing evidence that Maggio had wrongfully taken the
property and still possessed it. In re Luna Camera Services, 157 F.2d at
953. However, under Second Circuit precedent, once a wrongful taking

                                18


present purposes, it is enough to note that Maggio was the
principal of a bankrupt company; that he was jailed for civil
contempt for failing to comply with a "turnover order"
directing him to return property that he had wrongfully
taken from the debtor; and that the Second Circuit affirmed
the order of contempt -- even though there was no evidence
in the record that Maggio still possessed the property and
was thus able to return it and even though the Second
Circuit panel expressed the view that Maggio clearly did not
have the property and could not comply. Central to the
Second Circuit’s holding was its interpretation of certain
statements in Oriel v. Russell, 278 U.S. 358 (1929), to mean
that Maggio’s continued possession of the property had to
be viewed as established as a matter of law irrespective of
whether he actually still had the property. See 333 U.S. at
71.
_________________________________________________________________

was shown, continued possession at the time when the turnover order
was sought was presumed unless the subject of the requested order
proved the contrary. Id. In Maggio’s case, the trustee offered no evidence
of Maggio’s continued possession, but the referee found that Maggio still
possessed the property based solely on the presumption. The trustee
thus ordered Maggio to turn over the property, and both the District
Court and the Second Circuit affirmed. See 333 U.S. at 59. When Maggio
failed to comply with this order, the referee found him in contempt, and
the District Court affirmed and ordered him jailed until he complied. Id.

On appeal, the Second Circuit panel disagreed with Second Circuit
precedent under which continued possession was presumed unless
disproved. See 157 F.2d at 953. The panel expressed the view that the
presumption was contrary to common sense in some instances and that
Maggio no longer possessed the cameras and equipment. Id. at 953.

The panel, however, felt bound by circuit precedent to accept the
presumption. The panel noted that the finding in the litigation regarding
the turnover order that Maggio still possessed the property at the time
of that order (in 1943) was res judicata. 157 F.2d at 954. Furthermore,
the panel interpreted the Supreme Court’s decision in Oriel v. Russell,
278 U.S. 358 (1929), to mean that it was also necessary to accept the
fact that Maggio still possessed the property at the time of the order of
contempt (in 1945). See 157 F.2d at 954. The panel thus affirmed the
order of contempt, but it explicitly invited the Supreme Court to grant
certiorari and wipe out the objectionable circuit precedent regarding the
presumption of continued possession. See id. at 955. The Supreme
Court obliged.

                                19


The Supreme Court reversed the Second Circuit and
remanded the case to the District Court for the purpose of
receiving evidence and making a finding on the question
whether Maggio was able to comply with the turnover order.
The entire focus of the opinion was on the issue of ability
to comply. In part I of its opinion, the Court held that a
turnover order should not be issued unless the person in
question has the present ability to comply. 333 U.S. at 61-
64.10 In part II, the Court discussed the ways in which a
bankruptcy trustee may prove continued possession and
present ability to comply. Id. at 64-67. The Court agreed
that present possession may sometimes be inferred from
past possession, but the Court counseled that close
attention should be paid to the particular circumstances of
the case. Id.

After discussing other aspects of civil contempt law in
part III of its opinion,11 the Court explained in part IV that
a bankrupt may not be jailed for refusal to perform"an
impossibility." 333 U.S. at 69. The Court disagreed with the
Second Circuit that Oriel compelled the courts to proceed
on the assumption that Maggio continued to possess the
property at the time of the order of contempt. The Maggio
Court noted that Oriel had quoted the following statement
from a lower court opinion:

       " ‘Where [confinement for civil contempt] has failed [to
       produce compliance], and where a reasonable interval
       of time has supplied the previous defect in the
       evidence, and has made sufficiently certain what was
       doubtful before, namely, the bankrupt’s inability to
       obey the order, he has always been released, and I
       need hardly say that he would always have the right to
       be released, as soon as the fact becomes clear that he
       can not obey.’ "
_________________________________________________________________

10. Court stated: "The nature and derivation of the remedy make clear
that it is appropriate only when the evidence satisfactorily establishes
the existence of the property or its proceeds, and possession thereof by
the defendant at the time of the proceeding." 333 U.S. at 63-64.

11. The Court reaffirmed that a person held in civil contempt cannot
attack the validity of the underlying order with which the person has not
complied. 333 U.S. at 67-69.

                                20
333 U.S. at 72 (emphasis added) (quoting Oriel , 278 U.S. at
366 (quoting In re Epstein, 206 F. 568, 570 (E.D. Pa.
1913)). The Court continued that "the authorities relied
upon" in Oriel made it clear that the"decision did not
contemplate that a coercive contempt order should issue
when it appears that there is at that time no willful
disobedience but only an incapacity to comply ." Id. at 72-73.12

Addressing Maggio’s situation, the Court concluded that
Maggio’s possession of the property at the time of the
turnover order created a prima facie case of his ability to
comply at the time of the civil contempt, and the Court
stated that he could "successfully meet" this prima facie
case "only with a showing of present inability to comply."
Id. at 75. The Court continued:

       Of course, if he offers no evidence as to his inability to
       comply with the turnover order, or stands mute, he
       does not meet the issue. Nor does he do so by evidence
       or by his own denials which the court finds incredible
       in context.

Id. at 76-77. Then, in the passage on which Mr. Chadwick
relies, the Court added:

        [T]he bankrupt may be permitted to deny his present
       possession and to give any evidence of present
       conditions or intervening events which corroborate
       him. The credibility of his denial is to be weighed in the
       light of his present circumstances. It is everywhere
       admitted that even if he is committed, he will not be
       held in jail forever if he does not comply. His denial of
_________________________________________________________________

12. In two lengthy footnotes, the Maggio Court surveyed the relevant
lower court authorities. Id. at 73-74 nn. 6 & 7. In footnote six, the Court
examined cases involving turnover orders in bankruptcy and stated that
"[t]he cumulative effect of these authorities seems clearly to be that,
while a bankrupt’s denial of present possession, standing alone, may not
be sufficient to establish his inability to produce the property or its
proceeds, if the court is satisfied, from all the evidence properly before
it, that the bankrupt has not the present ability to comply, the
commitment order should not issue." 333 U.S. at 73 n. 6 (emphasis
added). In footnote seven, the Court considered"cases involving
contempt orders for failure to pay alimony" and found that these also
turned on the same ability-to-comply principle. Id. at 74 n. 7.

                                21


       possession is given credit after demonstration that a
       period in prison does not produce the goods. The fact
       that he has been under the shadow of prison gates
       may be enough, coupled with his denial and the type
       of evidence mentioned above, to convince the court
       that his is not a wilful disobedience which will yield to
       coercion.

        The trial court is obliged to weigh not merely the two
       facts, that a turnover order has issued and that it has
       not been obeyed, but all the evidence properly before it
       in the contempt proceeding in determining whether or
       not there is actually a present ability to comply and
       whether failure so to do constitutes deliberate defiance
       which a jail term will break.
333 U.S. at 76 (emphasis added).

Mr. Chadwick’s reading of Maggio is based principally on
the two highlighted sentences in the block quote above. See
Pet. for Rehearing at 5. Mr. Chadwick interprets these
sentences to mean that "[t]he law eventually ceases trying
in the civil context to distinguish inability to comply with
adamant refusal." Pet. for Rehearing at 5. This reading,
however, takes these two sentences out of context. When
the statements are read in context, it is apparent that they
refer to the inference of an inability to pay that arises after
long confinement.

This interpretation is strongly supported by the Maggio
Court’s discussion of Oriel, to which we have previously
referred. The first of the two sentences in Maggio on which
Mr. Chadwick relies begins with the words "It is every
where admitted . . . ." The sentence is thus restating settled
law, not forging new ground, and the settled law is that
recounted in Oriel, i.e., that a contempt order should not be
issued unless there is a present inability to comply. See
333 U.S. at 72-74 and nn. 6, 7.

That the sentences in Maggio on which Mr. Chadwick
relies refer to the inability to comply is also strongly
supported by other parts of the opinion to which we have
already referred. One example is the Court’s statement that
a person in Maggio’s position could meet the prima facie
case of continued possession "only" by showing a present

                                22


inability to comply. 333 U.S. at 75. Another example is
supplied by the very next sentence after those on which the
petition relies. That sentence states that long confinement
("the shadow of prison gates"), together with a denial of
possession and corroborating evidence "may be enough" to
convince a court that the contemnor is not being"willfully
disobedient" but simply cannot comply. Id. at 76 (emphasis
added).

When the two sentences from Maggio on which Mr.
Chadwick relies are read in context, it is apparent that they
refer to the inference that may be drawn under most
circumstances when a contemnor, despite long
confinement, fails to comply with an order such as a
bankruptcy turnover order.13 After all, the vast majority of
people would not remain in jail "forever" rather than obey
a court order requiring that the property of a bankrupt
estate be turned over. Thus, in most cases, after a certain
period, the inference that the contemnor is unable to
comply becomes overwhelming. The present case, however,
is not the ordinary case. On the contrary, it concerns an
individual whom we must assume is fully capable of
complying with the state court order but simply will not do
so. Neither Maggio nor any other Supreme Court case
clearly establishes that such a person must be released.
_________________________________________________________________

13. We note that the Third Circuit opinion on which Mr. Chadwick relies
most heavily -- In re Grand Jury Investigation (Appeal of Braun), 600
F.2d 420 (3d Cir. 1979)("Braun") -- interpreted Maggio in this way. In
Braun, a panel of our court accepted the very proposition of law
advanced by Mr. Chadwick and accepted by the District Court -- that a
civil contemnor who is simply unwilling to comply with the court order
must be released after the passage of a certain period of time -- but the
panel did not suggest that Maggio required or even supported this
holding. Instead, the Braun court wrote:

       Since it is impossible to succeed in coercing that which is beyond a
       person’s power to perform, continued incarceration for civil
       contempt "depends upon the ability of the contemnor to comply with
       the court’s order. Maggio v. Zeitz, 333 U.S. 56, 76, 68 S. Ct. 401,
       411, 92 L. Ed. 476 (1948)."
600 F.2d at 423 (quoting Shillitani v. United States, 384 U.S. 364, 371
(1966)). This understanding of Maggio, which contrasts sharply with Mr.
Chadwick’s, is correct.

                                23


2.

In this case, the District Court properly proceeded on the
assumption that Mr. Chadwick has the present ability to
comply with the July 1994 state court order. The state
courts have repeatedly so found. Under 28 U.S.C.
S 2254(e)(1), the District Court was bound by these state
court factual determinations, absent rebuttal of the
presumption of correctness by clear and convincing
evidence. The District Court acknowledged that the record
demonstrates that the state court findings were not
erroneous, and the District Court stated that it was
"convinced that [Mr.] Chadwick has the present ability to
comply with the July 22, 1994 order." Chadwick v.
Janecka, No. 00-1130, 2002 U.S. Dist. LEXIS 10, at *19
(E.D.Pa. Jan. 3, 2002).

Presuming these state court factual findings to be
correct, the District Court nevertheless concluded that Mr.
Chadwick’s confinement had become punitive and that
therefore the state court decision was an unreasonable
application of federal law. Although the District Court
alluded to the Supreme Court’s decisions in Bagwell and
Gompers, the District Court relied chiefly on this Court’s
decision in In re Grand Jury Investigation (Appeal of Braun),
600 F.2d 420 (3d Cir. 1979)("Braun"), in concluding that
the passage of time may alter the nature of a contemnor’s
confinement, transforming it from coercive to punitive and
requiring observance of the procedural rights associated
with criminal contempt. With this principle in mind, the
District Court concluded that because   Mr. Chadwick had
defied the court’s order for so long,   there was"no
substantial likelihood" that he would   comply in the future
and that therefore the order had lost   its coercive effect.

In Braun, we upheld a contemnor’s confinement for
refusing to testify before a federal grand jury. Id. at 428.
The contemnor argued that his confinement was not
coercive but punitive, because "there was no substantial
likelihood that he would testify before the grand jury." Id. at
422. Recognizing that some courts had applied the"no
substantial likelihood of compliance" standard, we noted
that the contemnor had been confined under a federal
statute that limited confinement to 18 months for refusing

                                24


to testify before a grand jury. Id. at 423-24. We held that,
absent unusual circumstances, 18 months was not an
unreasonable length for confinement in this context, and
declined to inquire whether, in fact, there was no
substantial likelihood that the contemnor would comply
with the order to testify. Id. at 427.

Under 28 U.S.C. S 2254(d), the District Court’s holding --
that Mr. Chadwick can no longer be held in custody for civil
contempt because there is "no substantial likelihood" that
he will comply with the order -- is erroneous. The District
Court incorrectly relied on dicta in one of our opinions, but
AEDPA is clear that the appropriate law to apply is
Supreme Court precedent. See 28 U.S.C. S 2254(d)(1)
(referring to "clearly established Federal law, as determined
by the Supreme Court of the United States"); see also
Williams, 529 U.S. at 412 ("S 2254(d)(1) restricts the source
of clearly established law to [the Supreme] Court’s
jurisprudence").

It is true that "federal habeas courts are [not] precluded
from considering the decisions of the inferior federal courts
when evaluating whether the state court’s application of the
law was reasonable." Matteo, 171 F.3d at 890. But this
Court has clearly stated that decisions by lower federal
courts may be considered only "as helpful amplifications of
Supreme Court precedent." Id. It is revealing to us that in
Braun this Court characterized the "no substantial
likelihood" test as an "additional constraint upon the civil
contempt power" beyond that recognized in decisions by the
United States Supreme Court. Braun, 600 F.2d at 423
(emphasis added). As we noted in Matteo, 171 F.3d at 890,
however, "federal courts may not grant habeas corpus relief
based on the state court’s failure to adhere to the precedent
of a lower federal court on an issue that the Supreme Court
has not addressed."

The Supreme Court has never endorsed the proposition
that confinement for civil contempt must cease when there
is "no substantial likelihood of compliance." On the
contrary, in words that might as well have been written to
describe the case now before us, the Bagwell Court stated
that "[t]he paradigmatic coercive, civil contempt sanction
. . . involves confining a contemnor indefinitely until he

                                  25


complies with an affirmative command such as an order ‘to
pay alimony, or to surrender property ordered to be turned
over to a receiver . . . .’ " Bagwell, 512 U.S. at 828
(emphasis added) (citation omitted). We have no need here
to decide whether In re Grand Jury Investigation remains
good law in light of Bagwell. It is enough for present
purposes that the state court decisions cannot be disturbed
under the restricted standard of review applicable in this
habeas case.

V.

Because the state courts have repeatedly found that Mr.
Chadwick has the present ability to comply with the July
1994 state court order, we cannot disturb the state courts’
decision that there is no federal constitutional bar to Mr.
Chadwick’s indefinite confinement for civil contempt so long
as he retains the ability to comply with the order requiring
him to pay over the money at issue. Accordingly, the
District Court erred in holding that the state courts’
decisions were an unreasonable application of Supreme
Court precedent. We, therefore, reverse the order of the
District Court granting Mr. Chadwick’s petition.

Our decision does not preclude Mr. Chadwick from filing
a new federal habeas petition if he claims that he is unable
for some reason to comply with the state court’s order. And,
needless to say, our decision imposes no restrictions on the
state courts’ ability to grant relief.14

A True Copy:
Teste:

       Clerk of the UnitedStates Court of Appeals
       for the Third Circuit
_________________________________________________________________

14. We do not agree with   Mr. Chadwick’s argument that despite our
reversal of the District   Court’s order, the respondents in the District
Court must still release   Mr. Chadwick because they did not appeal.
Because of our judgment,   the District Court’s order granting the writ no
longer has any operative   effect and thus cannot command his release.

                                  26